Citation Nr: 0403130	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for duodenal ulcer.

2.  Entitlement to service connection for right ear 
infection.

3.  Entitlement to a disability rating greater than 10 
percent for eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from November 1939 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Board observes that the veteran's April 2002 substantive 
appeal included a request for a Travel Board hearing.  
However, in November 2002, the veteran canceled the hearing 
scheduled for December 2002.  

Review of the claims folder reveals that the veteran raised a 
new claim for service connection for respiratory and sinus 
allergies in his April 2002 substantive appeal.  In addition, 
in a November 2002 statement, the Board finds an inferred 
claim for service connection for bilateral hearing loss.  The 
Board is unable to discern whether the RO has taken any 
action on these claims.  Accordingly, the claims are referred 
to the RO for all appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  Among other things, it enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statute changes).  

Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, the May 2001 VCAA notice letter from the RO to the 
veteran fails to explain the evidence needed to substantiate 
his new and material evidence and increased rating claims, 
and does not adequately describe the respective 
responsibilities of VA and the veteran with respect to 
securing or providing the necessary evidence or information.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In addition, the 
inclusion of the VCAA text in the January 2002 statement of 
the case is insufficient to constitute the requisite notice.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the duty to assist, in disability 
compensation claims, the VCAA requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  The veteran alleges that he received 
care for right ear infection at a first aid station in 1942 
in Ireland.  His service record confirms that he had service 
in Ireland.  Service medical records in the claims folder 
consist of the veteran's physical examination report at 
enlistment and hospitalization records for January 1944 
through March 1944 and September 1944 through October 1944.  
There is no record of outpatient or other treatment, but 
associated documentation indicates that the records were 
received from the station hospital at Fort McPherson, where 
the veteran was hospitalized at the time of his discharge in 
October 1944.  The RO should undertake a search for 
additional service medical records that may not have been 
associated with these hospitalization records.   

In addition, the VCAA provides that the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  In a 
November 2002 statement, the veteran referred to a VA medical 
appointment at the Medical Center in Shreveport, Louisiana, 
in May 2002.  He indicated that there was some discussion 
about his ear.  Thus, there is an indication that relevant VA 
medical treatment records may exist.  On remand, the RO 
should obtain these records. 

Finally, during the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The RO issued its statement of the case in January 2002, 
prior to the effective date of the amended regulations, such 
that the RO clearly had no opportunity to address those 
changes.  In addition, review of the August 2001 VA 
dermatology examination fails to disclose findings required 
to evaluate the veteran's service-connected eczamatoid 
dermatitis under the amended criteria.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  On remand, a new examination should be undertaken 
with readjudication of the issue considering the amended 
rating criteria. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to each of the three 
issues on appeal, the RO should take 
steps to comply with VCAA notice 
provisions, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103, Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should attempt to obtain the 
veteran's service medical records, 
particularly records of any first aid 
station treatment or other outpatient 
treatment, for the entire period of 
service from 1939 to 1944.   

3.  The RO should secure the veteran 
medical records from the VA Medical 
Center in Shreveport, Louisiana. 

4.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to determine the nature and 
severity of his service-connected 
eczamatoid dermatitis.  The claims folder 
must be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  The examiner is asked to 
provide complete findings describing the 
eczamatoid dermatitis, to include the 
total percentage of the body affected, 
the total percentage of exposed areas of 
the body affected, the type of therapy 
required (topical, systemic, etc.), and 
the total duration of the required 
therapy during the last 12-month period.  
The examiner should also comment on the 
location and severity of disfigurement or 
scars, if applicable.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

6.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

